Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 30, 1975, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Case remanded to Criminal Term for an evidentiary hearing and report on the issue of defendant’s application to withdraw his plea of guilty, with new counsel to be appointed to represent defendant at such hearing, and appeal held in abeyance in the interim. The District Attorney, with commendable candor, consents to a reversal and a hearing on defendant’s application to withdraw his plea of guilty. Hopkins, Acting P. J., Hargett, Damiani and Rabin, JJ., concur.